Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS SECOND QUARTER 2009 RESULTS WEST SPRINGFIELD, MA—July 17, 2009—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $560,000, or $0.04 per diluted share, for the second quarter of 2009 compared to net income of $2.0 million, or $0.12 per diluted share, for the corresponding period in 2008.Current period results include non-deductible expenses totaling $1.2 million related to the acquisition of Commonwealth National Bank and a special FDIC insurance assessment of $538,000 ($312,000 net of taxes).Excluding these items, net income would have been $2.0 million, or $0.13 per diluted share.The results for the 2009 period also reflect gains of $461,000 from sales of securities and $238,000 from sales of loans, offset in part by lower net interest income and higher non-interest expenses.For the six months ended June 30, 2009, the Company’s net income was $2.7 million, or $0.17 per diluted share, compared to net income of $4.0 million or $0.24 per diluted share, for the same period in 2008.Excluding the acquisition-related expenses and the after-tax impact of the special FDIC insurance assessment, net income would have been $4.2 million, or $0.27 per diluted share. The Company announced a quarterly cash dividend of $0.07 per share, payable on August 28, 2009 to shareholders of record as of August 7, 2009. Total assets declined $24.5 million, or 1.9%, to $1.24 billion at June 30, 2009, from $1.26 billion at December 31, 2008, mainly due to sales of mortgage-backed securities totaling $23.9 million and sales of residential mortgages totaling $29.5 million, partially offset by $22.7 million growth in commercial mortgages and an increase of $9.5 million in excess cash on deposit at the Federal Home Loan Bank.As part of our investment strategy, under an accelerated prepayment speed environment, we sold $23.9 million of mortgage-backed securities to realize gains on longer-duration, higher-coupon securities. We also elected to sell $29.5 million of historically lower-coupon, long-term, fixed-rate residential mortgages in accordance with an asset liability management strategy.A portion of the cash flows received from the sales of loans and investment securities was used to pay down Federal Home Loan Bank advances and to fund the repurchase of 1,262,438 shares of the Company’s common stock at a total cost of $17.0 million.Total deposits increased $32.9 million, or 4.2%, to $815.5 million at June 30, 2009 from $782.6 million at December 31, 2008 reflecting growth of $50.2 million, or 12.3%, in core account balances, partially offset by runoff in certificates of deposit. Federal Home Loan Bank advances decreased $47.5 million, or 22.8%, to $161.1 million at June 30, 2009 from $208.6 million at December 31, 2008 largely attributable to the use of proceeds from sales of investment securities and loans to pay down short-term borrowings.Total shareholders’ equity declined $14.1 million, or 6.2%, to $213.6 million at June 30, 2009 from $227.7 million at December 31, 2008 due to share repurchases totaling $17.0 million, somewhat offset by net income of $2.7 million.At June 30, 2009, the Company continued to have considerable liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and access to funding through the repurchase agreement and brokered deposit markets.The Company’s balance sheet is also supported by a strong capital position, with an equity-to-assets ratio of 17.3% at June 30, 2009. “We recently announced an exciting expansion into the Worcester County market with the pending acquisition of Commonwealth National Bank”, commented Richard B. Collins, President and Chief Executive Officer.“In connection with the execution of a merger agreement with Commonwealth we incurred costs totaling $1.2 million, which along with the special FDIC assessment, resulted in a decrease in reported earnings.Given the challenging economic conditions, we continue to be pleased with our overall performance, which reflects our success in attracting and retaining core loan and deposit relationships, effectively managing credit and interest rate risks and maintaining a healthy balance sheet, significant liquidity and a substantial capital base.” Financial Highlights: · Total investment securities decreased $35.6 million, or 11.3%, to $281.1 million at June 30, 2009 from $316.7 million at December 31, 2008 reflecting sales of $23.9 million in mortgage-backed securities, and to a lesser extent, prepayments and normal amortization of the mortgage-backed securities portfolio. At June 30, 2009, approximately 95% of the available-for-sale investment portfolio consisted of mortgage-backed and debt securities issued by government-sponsored enterprises. · Total loans decreased $3.9 million, or 0.4%, to $866.4 million at June 30, 2009 from $870.3 million at December 31, 2008 reflecting the sale of $29.5 million of lower-coupon, fixed-rate residential mortgages, partially offset by $22.7 million, or 9.1% growth in commercial mortgages.All other segments of our loan portfolio were affected by prepayments and slower origination volume. · Non-performing assets totaled $6.0 million, or 0.48% of total assets, at June 30, 2009 compared to $5.8 million, or 0.46% of total assets, at December 31, 2008. The portfolio has not been affected by loans to sub-prime borrowers since the Company has not underwritten residential mortgage and other consumer loans targeted to this segment of the market. · At June 30, 2009, the ratio of the allowance for loan losses to total loans was 1.03% and the ratio of the allowance for loan losses to non-performing loans was 167.9%.For the six months ended June 30, 2009, net charge-offs totaled $503,000 or 0.12% of average loans outstanding on an annualized basis. · Total deposits increased $32.9 million, or 4.2%, to $815.5 million at June 30, 2009 compared to $782.6 million at December 31, 2008 reflecting growth in core account balances and lower certificate of deposit balances.Core deposit balances grew $50.2 million, or 12.3%, to $457.0 million at June 30, 2009 from $406.8 million at December 31, 2008 mainly due to competitive products and pricing, excellent customer service and targeted promotion activities. · Net interest income decreased $365,000, or 3.7%, to $9.5 million for the second quarter of 2009 from the same period in 2008 as a result of net interest margin contraction, partially offset by growth in average interest-earning assets.Net interest margin decreased 19 basis points to 3.27% for the three months ended June 30, 2009 from the same period in 2008 reflecting a decrease of 37 basis points in the yield on loans driven by a substantial amount of loan refinancing activity and the lower interest rate environment, an increase in funds held in lower-yielding cash equivalents, the elimination of the FHLB stock dividend beginning with the fourth quarter 2008 payment, and the cost to fund share repurchases for the first six months of 2009.These items were partially offset by a decrease of 39 basis points in the average rate paid on interest-bearing liabilities.Average interest-earning assets expanded $21.9 million, or 1.9%, to $1.2 billion, mainly due to loan growth. · Non-interest income increased $1.0 million, or 64.9%, to $2.6 million for the three months ended June 30, 2009 due to gains on sales of loans and securities totaling $699,000 and increase of $245,000 in income from bank-owned life insurance. The increase in income from bank-owned life insurance reflects the purchase of an additional $20.0 million of insurance in November of 2008. · Non-interest expenses grew $2.5 million, or 32.8%, to $10.0 million for the second quarter of 2009 from $7.6 million in the same period last year.Current period expenses include acquisition-related costs totaling $1.2 million and a special FDIC insurance assessment of $538,000. Excluding these items, total non-interest expenses would have been $8.3 million, $781,000 or 10.3% higher than the same period last year.Salaries and benefits increased $416,000, or 9.9%, reflecting an increase in stock-based compensation as a result of stock options and restricted stock granted in the second quarter of 2008, annual wage increases, and staffing costs related to new branches opened in 2008 and 2009.Occupancy costs increased $63,000, or 10.9%, primarily due to new branches. In addition to the $538,000 special assessment, the FDIC insurance assessment would have increased $188,000 in connection with higher premiums that became effective in 2009. Other expenses expanded by $236,000 due to the prior year reversal of $92,000 in IRS- related interest, which was accrued in the first quarter of 2008, and an increase of $69,000 in equipment depreciation and maintenance costs. United Financial Bancorp, Inc. is a publicly owned corporation and the holding company of United Bank, a federally chartered savings bank headquartered at 95 Elm Street, West Springfield, MA 01090.The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol UBNK.United Bank provides an array of financial products and services through its 16 full service branch offices and two express drive-up branches located throughout Western Massachusetts.Through its Wealth Management Group and its partnership with NFP Securities, Inc., the Bank is able to offer access to a wide range of investment and insurance products and services, as well as financial, estate and retirement strategies and products.For more information regarding the Bank’s products and services and for United Financial Bancorp, Inc. investor relations information, please visit www.bankatunited.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Company’s market area, competition, and other risks detailed from time to time in the Company’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent the Company’s judgment as of the date of this release.The Company disclaims, however, any intent or obligation to update these forward-looking statements. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except par value amounts) June 30, December 31, June 30, Assets (unaudited) (audited) (unaudited) Cash and cash equivalents $ $ $ Short-term investments Investment securities Loans: Residential mortgages Commercial mortgages Construction loans Commercial loans Home equity loans Consumer loans Total loans Net deferred loan costs and fees Allowance for loan losses ) ) ) Loans, net Federal Home Loan Bank of Boston stock, at cost Other real estate owned Premises and equipment, net Bank-owned life insurance Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Deposits: Demand $ $ $ NOW Savings Money market Certificates of deposit Total deposits Federal Home Loan Bank of Boston advances Repurchase agreements Escrow funds held for borrowers Due to broker - - Capitalized lease obligations Accrued expenses and other liabilities Total liabilities Stockholders' Equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares; none issued - - - Common stock, par value $0.01 per share; authorized 100,000,000 shares; shares issued: 17,763,747 at June 30, 2009, December 31, 2008 and June 30, 2008 Additional paid-in capital Retained earnings Unearned compensation ) ) ) Accumulated other comprehensive income (loss), net of taxes ) Treasury stock, at cost (1,523,838 shares at June 30, 2009 and 261,798 shares at December 31, 2008) ) ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ $ UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (Amounts in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) Interest and dividend income: Loans $ Investments Other interest-earning assets 9 17 Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income: Net gain on sales of loans - - Net gain on sales of securities - 8 Fee income on depositors’ accounts Wealth management income Income from bank-owned life insurance 95 Other income Total non-interest income Non-interest expense: Salaries and benefits Occupancy expenses Marketing expenses Data processing expenses Professional fees Merger related expenses - - FDIC insurance assessments Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding (1): Basic Diluted (1) Prior period basic and diluted share data were revised in accordance with the provisions of FSP EITF 03-6-1"Determining Whether Instruments Issued in Share-Based Payment Transaction are Participating Securities" which require that share-based compensation awards that qualify as participating securities (entitled to receive non-forfeitable dividends) be included in basic EPS using the two-class method.This revision had no impact on earnings per share as previously reported. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY SELECTED DATA AND RATIOS (unaudited) (Dollars in thousands, except per share amounts) At or For The Quarters Ended Jun. 30 Mar. 31 Dec. 31 Sep. 30 Jun. 30 Operating Results: Net interest income $ Loan loss provision Non-interest income 394 (5) Non-interest expenses 10,030 Net income Performance Ratios (annualized): Return on average assets % (2) % % (6) % % Return on average equity % (2) % % (6) % % Net interest margin % Non-interest income to average total assets % % % (7) % % Non-interest expense to average total assets % (3) % Efficiency ratio (4) % (3) % Per Share Data: Diluted earnings per share $ Book value per share $ Market price at period end $ Risk Profile Equity as a percentage of assets % Net charge-offs to average loans outstanding % Non-performing assets as a percent of total assets % Non-performing loans as a percent of total loans, gross % Allowance for loan losses as a percent of total loans, gross % Allowance for loan losses as a percent of non-performing loans % Average Balances Loans $ Securities Total interest-earning assets Total assets Deposits FHLBB advances Capital Average Yields/Rates (annualized) Loans % Securities % Total interest-earning assets % Savings accounts % Money market/NOW accounts % Certificates of deposit % FHLBB advances % Total interest-bearing liabilities % (1)Includes $1.2 million in acquisition related expenses and a $538,000 special FDIC insurance assessment. (2)Exclusive of the $1.2 million in acquisition related expenses and a $312,000 (after tax) special FDIC insurance assessment, the return on average assets and average equity would have been 0.66% and 3.76%, respectively. (3)Exclusive of the $1.2 million in acquisition related expenses and a $538,000 special FDIC insurance assessment, non-interest expense to average total assets would have been 2.72% and the efficiency ratio would have been 72.83%. (4)Excludes gains/losses on sales of securities and loans and impairment charges on securities. (5)Includes $1.4 million other-than-temporary impairment ("OTTI") charge on certain securities in our investment portfolio. (6)Exclusive of a $1.4 million other-than-temporary impairment charge and related tax effect of $550,000 on certain investment securities, the return on average assets and average equity would have been 0.58% and 3.18%, respectively. (7)Exclusive of the $1.4 million other-than-temporary impairment charge, non-interest income to average total assets would have been 0.57%.
